DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
The last paragraph of page 9 of the spec, which ends on page 10, a component of the “same type” refers to components “having the same main functions.” The paragraph states that “the human-powered vehicle component 30 is a component that is of the same type as the first electric component 50. The first electric component 50 includes a battery unit 30A.” Fig. 3, however, shows that the first electric component 50 has battery 58. For examination purposes, the specification will be interpreted to mean that component 50 includes battery 58. Appropriate action is required. 
Claim 5 recites in part “a second signal being received by the communication device receives from the second electric component”. The word “receives” should be deleted. For examination purposes, the claim will be interpreted as if the word was deleted. Appropriate action is required.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Specifically, the claims recite:
Claims 1 and 9:
a communication device configured to communicate 
Claim 11 recites:
the communication device continues to receive
Claim 13 recites:
the communication device is configured to communicate
Claim 14 and 18 recite:
the communication device is configured to perform
The communication device will be interpreted as item 32, which is inside of item 30 per Fig. 2 of the specification.
The “electronic controller being configured to control” will not be interpreted to invoke 35 U.S.C. 112(f) because a person of ordinary skill in the art would know what an electronic controller is, what it does, and how. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 lacks written description because it broadly claims a “human powered vehicle component,” a “first electric component,” and a “second electric component,” without stating what these components are. The specification supports the “human powered vehicle component” being a controller with a battery, and the first and second electric components being a battery system and motor system, respectively, but the specification does not support more than that, which is what is claimed. Bicycle components can include electronic shifters, electronic derailleurs, speedometers, torque sensors, cadence sensors, and cameras, among others, many of these also have controllers and independent power supplies. Since any two of these components could be read into the claims as the human powered vehicle component and the first and second components, but those components listed are not found in the specification, the claim lacks written description.  

Claim 19 also lacks written description for a similar reason for broadly claiming a human-powered vehicle component, another human-powered vehicle component, and an electric component. All the claimed components must correspond to what is in the specification or the claim lacks written description. The applicant cannot disclose a species and claim the genus.
Claim 1 recites that the vehicle component is operable in a first control state, in which it can “manage the first electric component” (which is the battery w/ electronics 50); and the vehicle component “operable” in a second control state “managed by the second electric component (which is the motor w/ electronics 70). On page 11 of the specification in the third full paragraph, one can read about the vehicle component 30 “managing” something, but the managing there is the charging of the vehicle component 30’s own battery 38. This is in a first control state. Nothing there teaches the vehicle component managing the first electric component.
In the first full paragraph of page 14 we read that the first controller 54 can perform “managing” of the charging of its own battery. We also learn that the vehicle component 30 can do this. Therefore the part in claim 1 about the vehicle component’s electronic controller being in a first state to manage the first electric component does have support. Although this paragraph states that this is done in the fifth and sixth control state, not the first, as in claim 1, we learn on page 22, that the “fifth control state of the first electric component 50 corresponds to the second control state of the human-powered vehicle component 30 and is a state managed by the second electric component 70.” Then on page 23 we learn that the first controller is in its own fifth This is an extraordinarily roundabout way of stating what occurs in the second state. It is neither “clear” nor “concise.” The specification does not meet the “reasonable clarity” test, as discussed in the MPEP §2163.02. Buried in the specification across multiple pages one can barely make out what the proposed invention is. 
In summary, the specification supports the idea that the electronic controller of the vehicle component 30 is operable in a first control state in which the electronic controller manages the charging of the first electric component’s battery. This is on page 14. No management of battery discharging is discussed in regards to this first state. The specification also supports the idea that the electronic controller of the vehicle component 30 is operable in a second control state which is “managed by” the second electric component 70. The managing being done by the second electric component is the discharging of batteries 38 and 58. No management of battery charging is discussed in regards to this second state. But the claim does not limit itself to what the specification supports. Therefore, claim 1 lacks written description.
Independent claim 9 recites “a human-powered vehicle component,” and “first electric component.” Since, as previous mentioned, bicycle components cover a wide range of devices, and the specification only describes a narrow subset of what could 
Claim 13, which is dependent on claim 9 recites a second electric component,” which could also be just about any type of bicycle component. Claim 13 is therefore rejected for the same reasons as claim 9. 
Independent claim 19 recites “a human-powered vehicle component,” “another human-powered vehicle component,” and “an electric component.” The bottom of page 9 of the specification teaches that “the first electric component 50 corresponds to ‘another human-powered vehicle component.’” The bottom of page 9 and the top of page 10 teach that “the second electric component 70 corresponds to ‘an electric component that differs in type from the other human-powered vehicle component.’” Therefore, claim 19 says nearly the same thing as claim 1 and lacks written description for the same reasons. 
The claims will be broadly yet reasonable interpreted as if they did not lack written description. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 15, 19, and 20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgal et al. (U.S. Pat. Pub. No. US2010/0228405 A1).


Regarding claim 1, Morgal discloses:
A human-powered vehicle component (in the instant application, this is item 30, a battery with electronics. It happens to be mounted inside the downtube. See Morgal, Fig. 3 for the “VAP,” which is a human-powered vehicle component, and Fig. 19, item 512, and paragraph 0195, for the vehicle component being mounted on a human-powered vehicle. See paragraph 0060 for the VAP being the “vehicle accessory pack”. A VAP for a scooter or other “PEV” operates in a substantially similar way to item 512.) comprising: 
a communication device (in the instant application, this is item 32, which is inside of item 30 per Fig. 2 of the spec.) configured to communicate with a first electric component (in the instant application, this is a battery w/ electronics 50/50A mounted on the downtube, according to page 11 of spec. For the VAP (which is the vehicle component) communicating with the battery, see Morgal, paragraphs 0073 and 0074) and a second electric component differing in type from the first electric component (in the instant application, this is motor. 70/70A on BB. See page 15 of spec for item 70 including a motor 72. For the VAP communicating with the motor, see Morgal paragraph 0102); 
an electronic controller (in the instant application, this is item 34, per page 10 of the spec, inside of item 30/30A per Fig. 2) configured to be operable in a first control state to manage the first electric component (according to page 21 of the spec. of the instant app. the first control state is when the communication device 32 can communication with the first electric component 50 (the battery) but cannot communicate with the second electric component 70 (the motor). According to page 11 of the spec. of the instant app. a first control state involves managing the charging and discharging of the battery item 38. See the 112(a) rejection of claim 1 for a discussion of what the specification supports regarding the first and second control states. Based on that discussion, one reasonable interpretation of claim 1 is that, the vehicle component 30 (or its parts) manages the battery charging of the battery item 58 (the vehicle component “manages the first electric component in the first control state”). Any art with a bike central controller that manages the charging of a bike battery would read on this. For this, see Morgal, paragraph 0102 for the VAP, which includes a controller, instructing the user to unplug the charging cord. This is managing the charging. Furthermore, displaying a ‘not available’ message when still charging, or a green light when charged, as taught in paragraph 0073, is also managing.) and a second control state managed by the second electric component (according to page 20 of the spec. of the instant app., the second control state is when the communication device 32 cannot communication with the first electric component 50 (the battery) but can communicate with the second electric component 70 (the motor). A further reasonable interpretation of claim 1, as also described partly in the 112(a) rejection, is that the motor item 70 manages the discharging of the battery item 58 (the second control state is managed by the second electric component). Since “managing” is not explicitly defined in the specification, it could be very broadly yet reasonably interpreted. Using resources fits the definition of managing, as is implied in the common phrase, managing one’s money. The motor obviously uses the battery in electric systems, so any art that teaches that would read on claim 1. In summary, the vehicle component 30 manages the charging of the battery and the motor consumes the charge. That is largely what claim 1 states. For this, see Morgal, paragraph 0102, for the VAP, which includes a controller, instructing the motor to become operable once the charging cord is unplugged. At that point, the PEV can “move under its own power.” This means, the motor obtains current from the battery.),
the electronic controller being configured to be operable in the first control state upon determining the communication device can communicate with the first electric component but cannot communicate with the second electric component (in the instant application, this means that item 30 operates in a first state when connected to the external battery+elec., item 50, but not connected to the motor, item 70. Claim 1 adds the stipulation here that the vehicle component’s electronic controller operates in the first control state (charging the battery) when the motor (second electric component) is not detected. This could very well be when the battery is taken off the bike, or because circuitry disconnects or disables the motor when the bike is plugged into a charger to prevent a user from moving the bicycle before it is fully charged. For this, see Morgal, paragraph 0102, for a PEV that requires a charging cord be properly stowed before the motor is activated. When charging, the VAP, which includes a controller, cannot command current to the motor, therefore the motor is not in communication with the VAP), and 
the electronic controller being configured to be operable in the second control state upon determining the communication device can communicate with the second electric component (in the instant application, this means that item 30 operates in a second state when it can communicate with the motor, item 70. Claim 1 also adds the stipulation that the second control state only occurs when the vehicle component (or its parts) can communicate with the second electric component (motor). This could simply occur when the bike is un-plugged and ready to ride. The two  stipulations here amount to the following: disable the motor when the bike is charging. Enable the motor to draw power when the bike is done charging. For the VAP, which includes a controller, being operable in the second control state when communication with the motor is allowed, see Morgal, paragraph 0102.) 

Regarding claim 2, Morgal discloses:
The human-powered vehicle component according to claim 1, wherein 
the second electric component is configured to be provided on a human-powered vehicle (the second electric component is a motor. See paragraph 0098 for a “PEV” being a motorized “eBike”).  

Regarding claim 4, Morgal discloses:
The human-powered vehicle component according to claim 1, wherein 
the electronic controller is configured to switch between the first control state and the second control state in accordance with a result of communication with the first electric component and the second electric component (see paragraph 0102).  


Regarding claim 5, Morgal discloses:
The human-powered vehicle component according to claim 4, wherein 
the electronic controller is configured to switch between the first control state and the second control state in accordance with a first signal being received by the communication device from the first electric component and a second signal being received by the communication device First, it is important to consider if claim 5 lacks written description. The examiner finds that it does not. The claim states that “the electronic controller,” (whose antecedent is in claim 1 and is part of the human-powered vehicle component 30), switches between the first and second control state in accordance with a first signal “being received” from the first electric component and a second signal being received from a second electric component. Yet claim 1 teaches that the electronic controller operates in the first control state when it “can communicate with the first electric component but cannot communicate with the second electric component.” Based on this statement, the switching being discussed in claim 5 must be from the first control state to the second.  This interpretation is supported by the rest of claim 1 which teaches that the electronic controller operates in the “second control state upon determining the communication device can communicate with the second electric component.” Since claim 5 teaches that the switch of states occurs when the vehicle component receives a first signal “and a second signal” it is clear that the switching is from the first control state to the second. Yet the last paragraph on page 20 of the specification teaches that the second control state occurs “in a case in which the communication device 32 can communicate with the second electric component 70.” The controller 34 (which is part of the vehicle component) operates in the second control state in a case in which the communication device “can” communicate with the first electric component and the second electric component 70, and operates in the second control state in a case in which the communication device “cannot” communicate with the first electric component, yet still “can” still communicate with the second electric component. In other words, as long as the second electric component is detected the vehicle component will operate in the second control state, whether or not the first electric component is detected. Yet there is a case in which the vehicle component can switch between a first and second control state by receiving signals from both the first “and” second electric components. That is the case in which the first electric component is providing a signal, then the second electric component begins providing a signal. In that case, there will be a switch from the first control mode to the second due to the vehicle component receiving a first signal “and” a second signal. This is a narrower case than others taught in the spec., but the case is supported. Therefore claim 5 does not lack written description. With all that in mind, see Morgal, paragraph 0102 for a VAP that switches from charging mode to a mode in which the PEV can “move under its own power” when the charging plug is removed. When the charging plug is disconnected, the VAP, according to paragraph 0084, must determine if the “ ‘Motor Off’ pushbutton” is on or off. Furthermore, the VAP, according to paragraph 0073, must determine if the battery is ‘not available,’ still charging, or ‘available.’ When the VAP detects signals from both the battery and the motor, the system can move.) 

Regarding claim 15, Morgal discloses:
The human-powered vehicle component according to claim 1, wherein
the second electric component includes a motor that assists in propulsion of a human-powered vehicle (see paragraph 0102 for the VAP communicating with the motor).

Regarding claim 19, Morgal discloses:
A human-powered vehicle component (in the instant application, this is item 30, a battery with electronics. It happens to be mounted inside the downtube. See Morgal, Fig. 3 for the “VAP,” which is a human-powered vehicle component, and Fig. 19, item 512, and paragraph 0195, for the vehicle component being mounted on a human-powered vehicle. See paragraph 0060 for the VAP being the “vehicle accessory pack”. A VAP for a scooter or other “PEV” operates in a substantially similar way to item 512.) comprising: 
an electronic controller (see Morgal, paragraph 0102 for the VAP, which includes a controller.) configured to be electrically connected to another human- powered vehicle component (see Morgal, paragraphs 0073 and 0074 for the VAP (which is the vehicle component) communicating with a battery) and an electric component that differs in type from the other human-powered vehicle component (see Morgal paragraph 0102 for the VAP communicating with the motor), the controller being configured to be operable in a first control state to manage the other human-powered vehicle component (for examination purposes, the antecedent to “the other human-powered vehicle component” here and throughout the claims, will be interpreted as the “another human-powered vehicle component” just previously mentioned in this claim. In other words, the claim can be read as: “another human- powered vehicle component and an electric component that differs in type from the another human-powered vehicle component.” The bottom of page 9 of the specification of the instant application teaches the first electric component 50 corresponds to "another human-powered vehicle component." This means that this claim limitation is essentially the same as the similar limitation of claim 1. See Morgal, paragraph 0102 for the VAP, which includes a controller, instructing the user to unplug the charging cord. This is managing the charging. Furthermore, displaying a ‘not available’ message when still charging, or a green light when charged, as taught in paragraph 0073, is also managing.) and a second control state managed by the electric component (Since “managing” is not explicitly defined in the specification, it could be very broadly yet reasonably interpreted. Using resources fits the definition of managing, as is implied in the common phrase, managing one’s money. The motor obviously uses the battery in electric systems, so any art that teaches that would read on claim 1. In summary, the vehicle component 30 manages the charging of the battery and the motor consumes the charge. That is largely what claim 1 states. For this, see Morgal, paragraph 0102, for the VAP, which includes a controller, instructing the motor to become operable once the charging cord is unplugged. At that point, the PEV can “move under its own power.” This means, the motor obtains current from the battery.
the electronic controller is configured to be operable in the first control state upon determining the electronic controller is electrically connected to the other human-powered vehicle component but not electrically connected to the electric component (see Morgal, paragraph 0102, for a PEV that requires a charging cord be properly stowed before the motor is activated. When charging, the VAP, which includes a controller, cannot command current to the motor, therefore the motor is not in communication with the VAP), and 
the electronic controller is configured to be operable in the second control state upon determining the electronic controller is electrically connected to the electric component (For the VAP, which includes a controller, being operable in the second control state when communication with “the electric component,” which is equivalent to the second electric component in claim 1, see Morgal, paragraph 0102.)

Regarding claim 20, Morgal discloses:
The human-powered vehicle component according to claim 19, wherein 
the electric component includes a motor that assists in propulsion of a human- powered vehicle (See paragraph 0098 for a “PEV” being a motorized “eBike”). 


Claims 9-12 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jordan et al. (U.S. Pat. Pub. No. US2016/0339986 A1).


A human-powered vehicle component (see Jordan, Fig. 13 step 302 for a bicycle component called an SCU) comprising:  
a communication device configured to communicate with a first electric component (see paragraphs 0039-0040 for what happens when the vehicle component, SCU, enters the “pairing mode.” The SCU looks for a signal from another component, such as a shifter. This shifter is a first electric component.); and 
an electronic controller configured to be operable in a first control state to manage the first electric component (see paragraphs 0039-0040 for the SCU sending a signal to the shifter to pair with the shifter. Thus the SCU is managing the shifter) and a third control state managed by the first electric component (see paragraphs 0039-0040. Once the shifter has paired with the SCU, the shifter with the MCU, commands the SCU. Therefore the SCU is managed by the shifter/MCU), 
the electronic controller being configured to switch between the first control state and the third control state in accordance with a result of communication with the first electric component upon determining the communication device can communicate with the first electric component (see paragraphs 0039-0040. Once the SCU has paired with the shifter/MCU, the control mode shifts from the SCU being in charge (first control state) to the MCU being in charge (third control state). This claim says nothing about a second control state; the examiner will not either.).  

Regarding claim 10, Jordan discloses:
The human-powered vehicle component according to claim 9, wherein 
the electronic controller is configured to switch between the first control state and the third control state in accordance with a first signal being received by the communication device from the first electric component (see paragraphs 0039-0040. Once the SCU receives the response from the shifter/MCU the SCU shifts to the third control state from the first control state.).  

Regarding claim 11, Jordan discloses:
The human-powered vehicle component according to claim 10, further comprising: 
a memory having inherent information stored therein, the electronic controller being configured to operate in the third control state upon determining the communication device continues to receive the first signal over a time corresponding to the inherent information (see Jordan, Fig. 13 step 302 for a bicycle component called an SCU, that “listens” for a “first length of time.” See paragraph 0053 for figure 13 being good for any bicycle component. See paragraphs 0039-0040 for memory and what happens when the component, SCU, enters the “pairing mode.” The LED on the device flashes. The SCU looks for a signal from another component, such as a shifter. Then a button on a shifter is pressed, which results in another component, the MCU, sending device ID data to the SCU. The SCU then stores this info and the shifter and derailleur are paired. Once this is done, the SCU will response to commands from the MCU. This is equivalent to a third control state. The first control state is before the SCU and MCU were paired.).  

Regarding claim 12, Jordan discloses:
The human-powered vehicle component according to claim 11, wherein 
the electronic controller is configured to operate in the first control state upon determining the communication device stops receiving the first signal during the time corresponding to the inherent information (see Jordan, Fig. 13 step 302 for a bicycle component called an SCU, that “listens” for a “first length of time.” See paragraph 0053 for figure 13 being good for any bicycle component. See paragraphs 0039-0040 for what happens when the component, SCU, enters the “pairing mode.” The LED on the device flashes. The SCU looks for a signal from another component, such as a shifter. Then a button on a shifter is pressed, which results in another component, the MCU, sending device ID data to the SCU. The SCU then stores this info and the shifter and derailleur are paired. Once this is done, the SCU will response to commands from the MCU. This is equivalent to a second control state. The first control state is before the SCU and MCU were paired.).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 3, 14, 16, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Morgal in view of Takeshita et al. (U.S. Pat. No. 10,773,769 B2).

Regarding claim 3, Morgal teaches:
The human-powered vehicle component according to claim 1.
Yet Morgal does not appear to explicitly further teach:
A human-powered vehicle component wherein 
the human-powered vehicle component is same type as the first electric component (according to the last paragraph of page 9 of the spec, which ends on page 10, a component of the “same type” refers to components “having the same main functions.” The paragraph states that “the human-powered vehicle component 30 is a component that is of the same type as the first electric component 50. The first electric component 50 includes a battery unit.” In contrast, items 50 and 70 are not the same because item 50 is a battery with electronics while item 70 is a motor with electronics. In summary, what this claim is saying, at least in one broad reasonable interpretation, is that both items 30 and 50 are batteries with electronics.)
However, Takeshita teaches:
A human-powered vehicle component wherein 
the human-powered vehicle component is same type as the first electric component (according to the last paragraph of page 9 of the spec, which ends on page 10, a component of the “same type” refers to components “having the same main functions.” The paragraph states that “the human-powered vehicle component 30 is a component that is of the same type as the first electric component 50. The first electric component 50 includes a battery unit.” In contrast, items 50 and 70 are not the same because item 50 is a battery with electronics while item 70 is a motor with electronics. In summary, what this claim is saying, at least in one broad reasonable interpretation, is that both items 30 and 50 are batteries with electronics. This claim is supported by the barest of margins. The human-powered vehicle component is essentially the master controller of the e-bike taught in the claims. That is very different in type from a primary battery with some simple power electronics on it. Furthermore, the specification should not be read into the claims. In any case, see Takeshita, Fig. 1 and col. 6, lines 29-30 for a cyclo-computer with battery. See Figs. 2 and 3 for item 50, the bicycle battery unit, which also includes a battery and electronics. Therefore, these items are the “same type”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Morgal, to add the additional features of a human-powered vehicle component wherein the human-powered vehicle component is same type as the first electric component, as taught by      Takeshita. The motivation for doing so would be to power the human-powered 

Regarding claim 14, Morgal teaches:
The human-powered vehicle component according to claim 1.
Yet Morgal does not teach:
The human-powered vehicle component, wherein 
the communication device is configured to perform power line communication with the second electric component.
However, Takeshita teaches:
The human-powered vehicle component, wherein 
the communication device is configured to perform power line communication with the second electric component (see col. 6 lines 5-16 in which the computer 14A communicates with the drive unit 20 via PLC).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Morgal, to add the additional features of a human-powered vehicle component, wherein the communication device is configured to perform power line communication with the second electric component, as taught by Takeshita. The motivation for doing so would be to use existing power connections for signal communication as well, as is well-recognized as a motivation for using PLC. 


Regarding claim 16, Morgal teaches:

Yet Morgal does not further teach:
A human-powered vehicle component further comprising 
a battery element, the electronic controller being configured to control at least one of charging and discharging of the battery element.
However, Takeshita teaches:
A human-powered vehicle component further comprising 
a battery element, the electronic controller being configured to control at least one of charging and discharging of the battery element (see Takeshita, Fig. 1 and col. 6, lines 29-30 for a cyclo-computer with battery. The computer drains the battery therefore it controls its discharge.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Morgal, to add the additional features of a human-powered vehicle component comprising a battery element, the electronic controller being configured to control at least one of charging and discharging of the battery element, as taught by Takeshita. The motivation for doing so would be to use the battery when needed. 

Regarding claim 18, Morgal teaches: 
The human-powered vehicle component according to claim 1.
Yet Morgal does not further teach:
The human-powered vehicle component wherein 
the communication device is configured to perform power line communication with the first electric component.  
However, Takeshita teaches:
The human-powered vehicle component wherein 
the communication device is configured to perform power line communication with the first electric component (see col. 6 lines 13-16 in which the computer 14A communicates with the battery unit 50 via PLC).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Morgal, to add the additional features of a human-powered vehicle component, wherein the communication device is configured to perform power line communication with the first electric component, as taught by Takeshita. The motivation for doing so would be to use existing power connections for signal communication as well, as is well-recognized as a motivation for using PLC. 

Regarding claim 21, Morgal discloses:
The human-powered vehicle component according to claim 19.
Yet Morgal does not further teach:
A human-powered vehicle component further comprising 
a battery element, the electronic controller being configured to control at least one of charging and discharging of the battery element.  
However, Takeshita teaches:
A human-powered vehicle component further comprising 
a battery element, the electronic controller being configured to control at least one of charging and discharging of the battery element (see Takeshita, Fig. 1 and col. 6, lines 29-30 for a cyclo-computer with battery. The computer drains the battery therefore it controls its discharge.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Morgal, to add the additional features of a human-powered vehicle component comprising a battery element, the electronic controller being configured to control at least one of charging and discharging of the battery element, as taught by Takeshita. The motivation for doing so would be to use the battery when needed. 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Morgal in view of Jordan et al. (U.S. Pat. Pub. No. US2016/0339986 A1). 

Regarding claim 6, Morgal teaches:
The human-powered vehicle component according to claim 5.
Yet Morgal does not teaches:
A human-powered vehicle component further comprising 
a memory having inherent information stored therein, the electronic controller being configured to operate in the second control state upon determining the communication device continues to receive the second signal over a time corresponding to the inherent information.  
However, Jordan teaches:

a memory having inherent information stored therein, the electronic controller being configured to operate in the second control state upon determining the communication device continues to receive the second signal over a time corresponding to the inherent information (see Jordan, Fig. 13 step 302 for a bicycle component called an SCU, that “listens” for a “first length of time.” See paragraph 0053 for figure 13 being good for any bicycle component. See paragraphs 0039-0040 for what happens when the component, SCU, enters the “pairing mode.” The LED on the device flashes. The SCU looks for a signal from another component, such as a shifter. Then a button on a shifter is pressed, which results in another component, the MCU, sending device ID data to the SCU. The SCU then stores this info and the shifter and derailleur are paired. Once this is done, the SCU will response to commands from the MCU. This is equivalent to a second control state. The first control state is before the SCU and MCU were paired.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Morgal, to add the additional features of a human-powered vehicle component further comprising a memory having inherent information stored therein, the electronic controller being configured to operate in the second control state upon determining the communication device continues to receive the second signal over a time corresponding to the inherent information, as taught by Jordan. The motivation for doing so would be to solve the problem of how to pair bicycle components that can be removed and replaced. 

Regarding claim 7, Morgal and Jordan teach:
The human-powered vehicle component according to claim 6.
Yet Morgal does not teach:
The human-powered vehicle component wherein 
the electronic controller is configured to operate in the first control state upon determining the communication device does not receive the second signal during the time corresponding to the inherent information and stops receiving the first signal during the time corresponding to the inherent information.
However, Jordan teaches:
The human-powered vehicle component wherein:
the electronic controller is configured to operate in the first control state upon determining the communication device does not receive the second signal during the time corresponding to the inherent information and stops receiving the first signal during the time corresponding to the inherent information (To determine if this claim has written description, it is necessary to ask what “the time corresponding to the inherent information” is. Paragraph 0010.1 teaches a memory with inherent information stored therein. And that, “The electronic controller is configured to operate in the second control state upon determining the communication device continues to receive the second signal over a time corresponding to the inherent information.” Page 12 teaches that “The controller 34 (part of the vehicle component) generates information related to a time TA in accordance with the inherent information of the human-powered vehicle component 30. The controller 34, for example, randomly generates the time TA from the product number of the controller 34. The “second signal” is S2 in the spec. from the second electric component (motor) according to page 17, and the first signal is S1 from the first electric component (battery). Therefore the claim has support and does not lack written description. 
In one broad reasonable interpretation of this claim, this claim means that the vehicle component (or its parts) operates in a first control state when it does not receive a signal from the motor (S2) and stops receiving a signal (S1) from the battery within a time determined by the vehicle component. This could occur in a case when a battery is connected to an e-bike. When the battery is connected, it may need to go through a pairing process to connected it with the vehicle component. This happens in a certain period of time, after which the signal stops. Because the battery is charging, the second signal (from the motor) is not received. 
However, because the components are not specified in the claims, one need not read the spec into the claims. The claim could also be rejected by art that teaches a vehicle component that receives a signal from one device during a period of time, but not another. For that, see Jordan, paragraph 0038 for pairing components, in which information is exchanged with the SCU in “about two seconds.” Although paired, the SCU may fall “asleep” because it did not receive a signal from another component, such as a speedometer, as taught in paragraph 0041. So although it is in the paired mode, it is not in the awake mode, because it received a signal from one component, the MCU, but not another component.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Morgal and Jordan, to add the additional features of a human-powered vehicle component wherein the electronic controller is configured to operate in the first control state upon determining the communication device does not receive the second signal during the time corresponding to the inherent information and stops receiving the first signal during the time corresponding to the inherent information, as taught by Jordan. The motivation for doing so would be to save battery power, as recognized by Jordan (see paragraph 0041). 

Regarding claim 8, Morgal teaches:
The human-powered vehicle component according to claim 5.
Yet Morgal does not further teach:
A human-powered vehicle component wherein 
the first signal and the second signal each include an intermittent signal. 
However, Jordan teaches:
A human-powered vehicle component wherein 
the first signal and the second signal each include an intermittent signal (see the discussion of pairing in paragraphs 0038-0040. In this interpretation, the vehicle component is the SCU, the first electric device is a shifter, and second device is the MCU. During pairing, the SCU first sends a signal to the shift and is thus “managing” the shifter. Then, the MCU can “manage” the SCU once pairing is done. The signals sent between the devices are intermittent.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Morgal, to add the additional features of a human-powered vehicle component wherein the first signal and the second signal each include an intermittent signal, as taught by Jordan. The motivation for doing so would be send pairing and device information, as recognized by Jordan (see paragraph 0038). 


Claim 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Morgal in view of Takeshita in further view of Ohashi et al. (U.S. Pat. Pub. No. US2020/0180728 A1). 


Regarding claim 17, Morgal and Takeshita teach:
The human-powered vehicle component according to claim 16.
Morgan further teaches, the human-powered vehicle component further comprising 
a connector configured to be electrically connected to an external power supply (see paragraph 0101), 
Yet Morgal and Takeshita do not teach:
The human-powered vehicle component further comprising 
the first electric component including a battery element, and 
the electronic controller is configured to manage charging of the battery elements of the human-powered vehicle component and the first electric component from the external power supply upon determining the connector is electrically connected to the external power supply in the first control state.
However, Ohashi teaches:
The human-powered vehicle component further comprising 
the first electric component including a battery element (see Ohashi Figs. 1 and 3, for item 56, a battery), and 
the electronic controller is configured to manage charging of the battery elements of the human-powered vehicle component and the first electric component from the external power supply upon determining the connector is electrically connected to the external power supply in the first control state (one broad reasonable interpretation of this claim is that the vehicle component (central controller with its own battery) manages the charging of its own battery and the battery of the bicycle’s main battery (first electric component), and does so when the external power supply is connected. For that see paragraph 0081 for the central battery, item 56, being rechargeable. See Fig. 12 and paragraph 0120 for the cyclo-computer, having a rechargeable battery. The same paragraph teaches that the cyclo-computer can also be powered by the central battery, item 56.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Morgal and Takeshita, to add the additional features of a human-powered vehicle component see paragraph 0120).


Regarding claim 22, Morgal and Takeshita teach:
The human-powered vehicle component according to claim 21.
Morgan further teaches, the human-powered vehicle component further comprising 
a connector configured to be electrically connected to an external power supply (see paragraph 0101), 
Yet Morgal and Takeshita do not teach:
The human-powered vehicle component further comprising 
the other human-powered vehicle component includes a battery element, and 
the electronic controller being configured to manage charging of the battery elements of the human-powered vehicle component and the other human-powered vehicle component from the external power supply upon determining the connector is electrically connected to the external power supply in the first control state.
However, Ohashi teaches:
the other human-powered vehicle component includes a battery element (see Ohashi Figs. 1 and 3, for item 56, a battery), and 
the electronic controller being configured to manage charging of the battery elements of the human-powered vehicle component and the other human-powered vehicle component from the external power supply upon determining the connector is electrically connected to the external power supply in the first control state (see paragraph 0081 for the central battery, item 56, being rechargeable. See Fig. 12 and paragraph 0120 for the cyclo-computer, having a rechargeable battery. The same paragraph teaches that the cyclo-computer can also be powered by the central battery, item 56.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Morgal and Takeshita, to add the additional features of a human-powered vehicle component further comprising the other human-powered vehicle component includes a battery element, and the electronic controller being configured to manage charging of the battery elements of the human-powered vehicle component and the other human-powered vehicle component from the external power supply upon determining the connector is electrically connected to the external power supply in the first control state, as taught by Ohashi. The motivation for doing so would be to charge both batteries from a common charging source, as recognized by Ohashi (see paragraph 0120).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Miyoshi (U.S. Pat. No 9,682,743 B2) teaches a plurality of similar bicycle units.
Shahana (U.S. Pat. Pub. No. US2019/0202525 A1) teaches a control device that controls a transmission device (shifter) and a motor device for propelling a bicycle. 
Abe (U.S. Pat. Pub. No. US2015/0180517 A1) teaches a bicycle component communication system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665